The award of the State Industrial Board is reversed, and the matter remitted, with costs against the State Industrial Board, for a determination that the policy of workmen's compensation insurance dated January 1, 1931, be reformed, and the claim of the Industrial Commissioner and of the Commissioner of Taxation and Finance on account of the death of William J. Gleasner, deceased, be dismissed. Hill, P. J., Rhodes, MeNamee, Crapser and Bliss, JJ., concur.*

 On September 11, 1935, this decision of May 8, 1935, was amended nunc pro tunc with opinion by McNamee, J., to conform with the record of the Appellate Division. (See 245 App. Div. —.)— [Rep.